Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,835,517 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘517 claims a method of treating Demodex blepharitis comprising topically administering directly to an ocular surface of the eye of a human subject in need thereof an eye drop comprising lotilaner in a concentration of 0.20% to 0.40%. The ophthalmic composition comprises castor oil, but does not comprise tea tree oil. The eye drop is sterile and non-irritating to the eyes. The composition is administered about 25 microliters to about 50 microliters at least one time daily. Thus, ‘517 effectively teach the eye drop employed in the claimed method. As to the specific intended use of Demodex infestation, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the eye drop of ‘517 would be fully capable for those use. As to the detailed therapeutical amounts, frequency and duration of the administration, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, the optimization of those conditions though routine experimentation would have been within the purview of ordinary skill in the art.  Furthermore, the employment of a preservative in a liquid  pharmaceutical composition for the stability of the composition would have been within the purview of ordinary skill in the art.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,197,847 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘847 claims a method of treating Demodex blepharitis comprising topically administering directly to an ocular surface of the eye of a human subject in need thereof an eye drop comprising lotilaner in a concentration of 0.20% to 0.40%. The ophthalmic composition comprises castor oil, but not tea tree oil. The composition is administered about 25 microliters to about 50 microliters at least one time daily. Thus, ‘847 effectively teach the eye drop employed in the claimed method. As to the specific intended use of Demodex infestation, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the eye drop of ‘847 would be fully capable for those use. As to the detailed therapeutical amounts, frequency and duration of the administration, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, the optimization of those conditions though routine experimentation would have been within the purview of ordinary skill in the art.  Furthermore, the employment of a preservative in a liquid  pharmaceutical composition for the stability of the composition would have been within the purview of ordinary skill in the art.
Claims 21-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23-59 of copending Application No. 17/099531 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘531 claims parasiticide ophthalmic composition in eye drop form for treating a Demodex infestation and the symptoms associated therewith, such as blepharitis, in a human patient comprising lotilaner. The composition comprises 0.15% to 0.40%, or 0.25% of lotilaner  and castor oil, but does not comprise tea tree oil. The composition is to be used topically 25-50 microliter at least once daily for at least  2 weeks, at least 4 weeks, or at least 6 weeks. As to the specific intended use of Demodex infestation, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the eye drop of ‘531 would be fully capable for those use. As to the detailed therapeutical amounts, frequency and duration of the administration, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, the optimization of those conditions though routine experimentation would have been within the purview of ordinary skill in the art.  Furthermore, the employment of a preservative in a liquid  pharmaceutical composition for the stability of the composition would have been within the purview of ordinary skill in the art. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/620095 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘095 claims a method for treating a blepharitis, and/or  a method for treating an ocular Demodex infestation, in a patient comprising topically administering directly to an ocular surface of one or more eye of the patient an effective amount of isoxazoline parasiticide formulated into an ophthalmic composition, which further comprises a pharmaceutically acceptable vehicle and a preservative. Lotilaner is one of claimed isoxazoline. The composition is sterile and non-irritating to the eye. The ophthalmic composition may comprise 0.001% to 1% of the isoxazoline, castor oil and other pharmaceutical acceptable excipients. The composition delivered  is less than about 100 microliters. The composition is to be used at least once daily for at least  2 weeks, at least 4 weeks. As to the detailed therapeutical amounts, frequency and duration of the administration, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, the optimization of those conditions though routine experimentation would have been within the purview of ordinary skill in the art.  As to the specific intended use of Demodex infestation, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the ophthalmic of ‘095 would be fully capable for those use. Further, it would have been obvious to make the ophthalmic composition into an eye drop forms as the application of the ophthalmic  composition to the eye require delivery of a small volume of the composition.
As to the use of castor oil in the composition, note, ‘095 discloses that castor oil is among those pharmaceutical acceptable vehicles. See, paragraphs [0281] and [0282] of the specification therein. Thus, the employment of castor oil as pharmaceutical acceptable vehicle in the ophthalmic composition would have been obvious. Further, ‘095 does not require the tea tree oil in the ophthalmic composition. Thus, not using tea tree oil in the ophthalmic composition would have been obvious. 
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/873540 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘540 claims a method of treating Demodex blepharitis, or Meibomian gland dysfunction, comprising topically administering directly to an ocular surface an eye drop comprising lotilaner and a pharmaceutically acceptable vehicle, wherein the composition comprises 0.15 to 0.40% by weight of lotilaner, and the composition is administered between about 25 microliter to about 50 microliter at least once daily for at least 4 weeks, or at least twice daily for at least 6 weeks. The composition may be in the form of eye drop. As to the particular concentration of the isooxazoline (0.25% recited in claim 1), and the particular period of administration recited in claims, note,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, the selection of optimal amounts of each of those excipients through routine experimentation would have been obvious. In instant case, note, claimed 0.25% is within the range of disclose 0.15 to 0.40%. As to the recitation of castor oil, note, ‘540 discloses that  the pharmaceutically acceptable vehicle can include a castor oil, e.g., hydrogenated castor oil. See, paragraphs [0214] to  [0217] of the specification of ‘540. Thus, it would have been obvious to one of ordinary skill in the art, in practicing the invention of ‘540, to use castor oil as part of the pharmaceutically acceptable vehicle. As to the period of administration, determining such result affecting parameter would have been no more than a routine experimentation. 
As to the use of castor oil in the composition, note, ‘540 discloses that castor oil is among those pharmaceutical acceptable vehicles. See, paragraphs [0214] and [0215] of the specification therein. Thus, the employment of castor oil as pharmaceutical acceptable vehicle in the ophthalmic composition would have been obvious. Further, ‘540 does not require the tea tree oil in the ophthalmic composition. Thus, not using tea tree oil in the ophthalmic composition would have been obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/873548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘548 claims a method of treating blepharitis, eyelid margin redness, or eradicating Demodex mites, comprising topically administering directly to an ocular surface an eye drop comprising lotilaner and a pharmaceutically acceptable vehicle, wherein the composition comprises 0.15 to 0.40% by weight of lotilaner, and the composition is administered between about 25 microliter to about 50 microliter at least once daily for at least 4 weeks, or at least twice daily for at least 6 weeks. The composition may further comprise castor oil. As to the particular concentration of the isooxazoline (0.25% recited in claim 29), and the particular period of administration, note,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, the selection of optimal amounts of each of those excipients through routine experimentation would have been obvious. In instant case, note, claimed 0.25% is within the range of disclose 0.15 to 0.40%. Thus, ‘584 effectively teach an eye drop composition used in the claimed method. As to the specific intended use of Demodex infestation, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the eye drop of ‘517 would be fully capable for those use. Furthermore, the employment of a preservative in a liquid  pharmaceutical composition for the stability of the composition would have been within the purview of ordinary skill in the art. Furthermore, since ‘548 does not require a tea tree oil in the ophthalmic composition, without using tea tree oil in the ophthalmic composition would have been obvious.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lehay et al. (US2016/0317439 A1) in view of Allen ("Ophthalmic preparations, part 1, ophthalmic solutions," International Journal of Pharmaceutical Compounding (2016) vol. 20, pp. 399-404), Cheng et al. ("Recent Advances on ocular Demodex infestation," Current Opinion in Ophthalmology (2015), vol. 26(4), pp.295–300) and Jain et al. (US 2016/0243116 A1).
Lehay et al. teaches pharmaceutical compositions comprising isoxazoline compound, and pharmaceutically acceptable carriers comprising diethylene glycol monoethyl ether and a polysorbate surfactant. The composition is stable and effective in the prevention and treatment of parasitic infestations of animals [0029]. The isoxazoline compounds include fluralaner, afoxolaner, sarolaner and lotilaner [0058-0063]. The isoxazoline composition present in the composition in an amount of about 0.001 mg/ml and to about 100 mg/ml [0069].  Polysorbates include Tween 20, 40, 60 and 80 [0089]. The composition may further comprise a preservative [0098].  The compositions are intended for treating and preventing parasitic infestation such as ectoparasites, mites (Demodex sp.) in particular. [0101-0107], such as Demodex folliculorum. See, paragraph [0159]. The systemic administration may be achieved in several forms, e.g., oral, parenteral or topical [0114].The composition may be administered topically using a transdermal formulation in the form of a dip, spot-on a pour-on or a spray [0117].  The treatment frequency is depending on the parasite treated or prevented and it is biological lifecycle and the production cycle of the host animal treated [0153]. 
Lehay et al. does not explicitly teach an ophthalmic formulation of eye drop herein comprising lotilaner in the concentration herein (e.g., 0.25 %) and the pharmaceutical acceptable vehicle, which is suitable  for treating ocular Demodex infestation with  blepharitis, rosacea, and/or meibomian dysfunction, by topically administering directly to the ocular surface one or more eyes of the ophthalmic composition in the particularly amount: 25 microliters to 50 microliters. 
However, Allen teaches ophthalmic solution are sterile, free from foreign particles and prepared especially for instillation into the eye [p.399, col. 1, para. 2]. Polysorbate 20 and 80 can be used to achieved clarity [p.400, col 1, para 1]. Ophthalmic solutions must be sterile [p.401, col.2, para 2] and have preservatives [p 401, para3]. For comfort during administration, many dosage forms must be isotonic with body fluids. Glycerin is one of those agents used to adjust tonicity.  [p.403, col. 1, para 1 and table 5]. This is especially true of parenteral ophthalmic and nasal solutions. Pain and irritation at the site of administration can occur if the formulation is either hypertonic or hypotonic [p.401, col. 1, para. 1]. The pH of the ophthalmic composition is in the range of 4-8. [p. 401, col.1. para. 2]. Viscosity enhancer is normally used in ophthalmic composition for providing longer time to remain in the eye. Hydroxypropyl methylcellulose is one of the viscosity enhancers  used in ophthalmic composition. [p.402. col. 1, para 1 and table 4]. Ethylenediaminetetraacetic acid (edetate or EDTA) or its salt has been used in the ophthalmic formulation as antioxidant or chelator. [p, 402, col. 1, table 3, and col. 2].  Ophthalmic solution should be packaged in sterile dropper bottles [p.404, col. 1, para 2]. Individual doses can also be placed in sterile syringes without needles [p.404, col. 1, para 2]. Patients should be instructed on how to administer drops to the eye [p.404, col. 2, para 2].
Cheng et al. teaches advances on ocular Demodex infestation [title and entire document]. Demodex infestation is a common by overlooked cause of ocular surface inflammation [p.295, col. 1, para. 1]. The prevalence of Demodex infestation increases with age, being observed in 84% of the population at age 60 years and in 100% of those older than 70 years [p.295, col. 1, para 1]. The life cycle of the Demodex mite is approximately 14–18 days from the egg to the larval stage followed by the adult stage [p.295, col. 1, para. 2]. Two distinct species of Demodex mites have been identified in humans: Demodex folliculorum (Fig. 1a) and Demodex brevis (Fig. 1b). The D. folliculorum measures about 0.3–0.4 mm long and is primarily found in clusters around the root of the lashes and lash follicles, whereas the D. brevis measures about 0.2–0.3 mm long and resides solitarily in the sebaceous and Meibomian glands, causing posterior blepharitis, meibomian gland dysfunction.  [p.295, col. 1-2, para 2-1]. Recent studies revealed a potential relationship between demodicosis and microbial blepharitis by different mechanisms. First, the mites may work as a vector carrying bacteria such as staphylococci and streptococci, which are common causes of anterior blepharitis [p.296, col. 1, para 2]. Demodex infestation in the face and eyelid has been implicated in causing rosacea and blepharitis, respectively [p.296, col. 1, para 2]. Such blepharitis frequently is associated with mite-harboring cylindrical dandruff in eyelashes [p.296, col. 2, para 2]. Symptomatic patients usually present with itching, redness, burning, foreign body sensation, eye lid crusting, and blurry vision [p.297, col. 1, para 1]. These symptoms are more aggressive in patients with posterior blepharitis in which the inflammation spreads over to the conjunctiva producing blepharoconjunctivitis [p.297, col. 1, para 1]. As mentioned above, posterior blepharitis is associated with D. brevis and is usually refractory to conventional medications, especially in pediatric populations [p.297, col. 1, para 1]. In addition, Demodex infestation may cause unexplained keratitis, superficial corneal vascularization, marginal infiltration, phlyctenule-like lesions, and nodular corneal scarring [p.297, col. 1, para 1]. These corneal manifestations are commonly associated with D. brevis as it resides closer to the cornea and is prone to induce ocular surface inflammation [p.297, col. 1, para 1]. Lash sampling and microscopic examination provide a definitive diagnosis by identifying the mites in the lashes with cylindrical dandruff [p.297, col. 2, para. 1].  Figure 3, shows application method for the treatment of Demodex blepharitis. 
                
The recommended treatment regimen is to apply Cliradex twice a day for at least 6 weeks to cover two Demodex life cycles [p.298, col. 2, para 1]. Patients may continue using a maintenance dose of once a day for a longer period of time to ensure mites eradication and to prevent re-infestation by mites migrating from other places of the body [p.298, col. 2, para 1]. The integrated lid hygiene helps manage symptoms associated with Demodex blepharitis, Meibomian gland dysfunction, rosacea, dry eye, chalazia, and other lid margin diseases [p.298, col. 2, para 1].
Jain et al. teach an ophthalmic oil-in –water emulsion composition, or eye drop suitable for apply directly to eyes, including ocular tissue, the eyelids, margin of the eyelid, the ocular surface, the Meibomian glands and/or the lacrimal glands. The composition is particularly useful for reduce Demodex presence in Meibomian glands. Castor oil has been disclosed as a suitable ingredient for such an ophthalmic composition. See, particularly, paragraphs [0007] to [0009], [0019] (hydrogenated castor oi, as surfactant), [0039] and [0043] (castor oil, as oil phase). 
Therefore, a person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to make an ophthalmic formulation, such as eye drop, comprising lotilaner as the active agent  with the particular concentration herein and pharmaceutically acceptable vehicle/excipients, such as castor oil, which is suitable for treating ocular Demodex infestation with  blepharitis, rosacea, and/or meibomian dysfunction, by topically administering directly to the ocular surface one or more eyes of the ophthalmic composition in the particularly amount: 25 microliters to 50 microliters. 
A person of ordinary skill in the art would have been motivated to make an ophthalmic formulation, such as eye drop, comprising lotilaner as the active agent  with the particular concentration herein and pharmaceutically acceptable vehicle/excipients, such as castor oil, which is suitable for treating ocular Demodex infestation with blepharitis, rosacea, and/or meibomian dysfunction, by topically administering directly to the ocular surface one or more eyes of the ophthalmic composition in the particularly amount: 25 microliters to 50 microliters because Demodex have been known as the cause of Demodex blepharitis or meibomian gland dysfunction and have been a known therapeutic target for treating Demodex blepharitis or associated symptoms, and  lotilaner has the activity to eradicate a Demodex infestation, and to treat the symptoms associated with the infestation. Finally, as to the specific intended symptoms recited in claims 35-41, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the suggested lotilaner ophthalmic composition would be fully capable of the intended use herein.
The employment of  castor oil, such as hydrogenated castor oil, in the ophthalmic composition would have been obvious as castor oil has been known as suitable carrier/component of ophthalmic composition. Further, being sterile and adding preservative for an ophthalmic composition would have been obvious as it has been well-known in the art that ophthalmic composition need to be sterile and to contain preservative. Furthermore, not using tea tree oil in lotilaner ophthalmic composition would have been obvious as the prior art do not teach that tea tree oil would be required in lotilaner composition against Demodex infestation.
In regards to making ophthalmic composition for direct ocular administration, note, Lehay et al. taught a method of treating Demodex sp. mite infestation in patients by administering a therapeutically effective amount of a lotilaner composition to a patient. Further, Lehay et al. taught that an isoxazoline agent can be formulate in the form of a transdermal formulation including a dip, spot-on, a pour-on or a spray. Thus, Lehay et al. provides motivation to use the topical composition treat Demodex sp. on the ocular surface since it discloses that the formulation can be apply topical and formulate in a form of dip or pour-on (liquids)  which will be suitable for the ocular region. As to the particular concentration of lotilaner, and the schedule of administration, note, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Lehay et al. taught isoxazoline composition present in the composition of the current invention in an amount of about 0.001 mg/ml and to about 100 mg/ml. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As to the frequency and time period for administration, note, determining such result affecting parameter would have been no more than a routine experimentation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627